Hough, J.,
Dissenting. — On the 29th of March, 1878, the plaintiff instituted suit in the Greene circuit court to 5hoNEo/sEo0oooi recover back taxes designated on the Back Tax Book as “Railway taxes for the years 1875 and 1876,” on land in Greene county, in the State of Missouri, to pay interest on certain bonds theretofore issued in the name of said Greene county to the Hannibal & St. Joseph Railroad Company to aid in building the Kansas City & Memphis Railroad as a branch of said Hannibal & St. Joseph Railroad.
On- the 20th of May, 1878, final judgment was rendered in favor of the plaintiff, from which judgment the defendant has appealed to this court. It is agreed between the parties to this suit “ that the only question at issue, or sought to be raised, in this case, or submitted to the court for adjudication, is the validity of the bonds issued by and in the name of Greene county to pay a subscription of stock in the Hannibal & St. Joseph Railroad Company, to-aid the building of the Kansas City & Memphis Railroad, which bonds were issued and sold and the proceeds expended in the work of grading and masonry on said road.”
This identical question was considered and decided in the case of the State at the relation of the Attorney-General v. Greene County and Greene County Court et al., 54 Mo. 540, which was a proceeding to restrain by injunction the collection of a tax levied, and the further levy of any tax in Greene county, for the purpose of paying either principal or interest on the bonds aforesaid, and said bonds were in said suit declared by this court to be valid, on facts stated in an answer filed by Greene county. The object of the present appeal is to review that decision. That decision furnished a rule of property, as to these bonds, which is binding upon Greene county and its citizens. Moreover, that decision was rendered at the January term, 1874, of *469this court, and the ruling there made as to the effect of the consolidation of the K. C. & C. R. R. Co. and the Hannibal & St. Joseph R. R. Co., was, two years afterwards, cited with approval in the case of Daniels v. the St. Louis, Kansas City & Northern Railway Company, 62 Mo. 43, the opinion in which latter case was concurred in by all the members of this court, except Judge Vories, who was absent. •Credit and currency having been thus given, by this court nearly five years ago, to these bonds, whatever might be my opinion, if the question were an original one, I cannot now join in declaring these bonds invalid, especially in a case to which the holders of the bonds are not parties — State ex rel. v. Sanderson, Collector, 54 Mo. 203. If any persons have purchased these bonds on the faith of the decisions of this court declaring them to be valid, they are as much entitled to protection as they would be if the right ■of the county court to issue the bonds had been affirmed by this court before the bonds were issued. Smith et al. v. County of Clark, 54 Mo. 75; Gelpcke v. City of Dubuque, 1 Wall. 175; Thomson v. Lee County, 3 Wall. 327; Havermeyer v. Iowa County, Ib. 294; State of Missouri v. Miller, 50 Mo. 133. For these reasons I am in favor of affirming -the judgment of the circuit court.